Citation Nr: 1623536	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  08-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder manifested by chest pain. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967 and March 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing before the undersigned Veterans Law Judge was held at the RO in August 2011.

Most recently, in a July 2015 decision, the Board explained that it had separated the claim regarding a disability manifested by chest pains into two distinct issues because the evidence of record showed that the claim encompassed two discrete issues, one of which required additional development.  The July 2015 decision denied service connection for a heart disorder manifested by chest pain.  The Board also remanded the issues of entitlement to service connection for a gastrointestinal disorder manifested by chest pain, and for a psychiatric disorder, to include PTSD, for further development.

In December 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) only in connection with the PTSD claim.  The opinion was received in March 2016.  In light of the decision below, is not unnecessary to send a copy of the opinion to the Veteran prior to adjudicating the claim.



FINDINGS OF FACT

1.  The Veteran does not have a gastrointestinal disorder manifested by chest pains.

2.  There is competent evidence of a diagnosis of PTSD based on a corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder manifested by chest pains have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Gastrointestinal Disorder Manifested by Chest Pain

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The RO provided pre-adjudication notice by standard letter in July 2009 for the chest pain claim. 

Under 38 U.S.C.A. § 5103A (West 2014), VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Service treatment and personnel records, VA records, and private medical records have been obtained.

Pursuant to the Board's April 2014 remand, the Veteran was provided with a VA examination in November 2014 in connection with the claim.  Pursuant to the Board's July 2015 remand, the Veteran was provided with a VA examination in October 2015 in connection with the claim.  The examinations, when considered in light of the other evidence of record, are sufficient to decide the claim.  The medical examination and associated findings are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's statements, and clinical examination of the Veteran.  The opinions provided in conjunction with the service connection claim are adequate, as they address whether the Veteran has chest pain associated with a gastrointestinal disorder that may be related to service, the opinions were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran, and the examiners provided sufficient rationale for the opinions presented.  Thus, VA's duty to assist has been met.

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.""  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
Facts and Analysis

As noted above, the Board's July 2015 decision denied service connection for a heart disorder manifested by chest pain.  The current decision addresses the question of service connection for a gastrointestinal disorder manifested by chest pains.

As described in the July 2015 decision, the Veteran's April 1964 enlistment examination for his first period of service was negative for any gastrointestinal disorders.  In reply to a November 1966 request for a chest examination, a radiographic report was negative.  On February 27, 1967 the Veteran was seen with a 12-hour history of progressively worse substernal chest pain which was pleuritic in nature, being aggravated by coughing, sneezing, positional changes.  Orthopnea was present, there were no paradoxical pulsus, and no pleuropericardial friction rub.  There were no extra sounds and tenderness.  The impression was questionable pleuritis.  A February 27, 1967 radiographic report showed a negative chest.  The Veteran's separation examination, on February 23, 1967, four days before the February 27th entry discussed above, did not indicate any chest or gastrointestinal abnormalities. 

After service, a July 1994 private treatment record indicates that the Veteran was recently seen for hypertension and left-sided chest pain.  "This apparently was okay, and the [Veteran] was advised to lose weight."  A June 1995 private emergency room report noted complaint of chest pain and left arm pain.  The examiner noted that the Veteran had been on muscle relaxant and had been felt to have some musculoskeletal chest pain by a Dr. Kosarek in the past.  The Veteran's chest pain was sharp, was worse with motion of his arm and was associated with some chest wall tenderness which was quite marked on the lateral aspect of his left chest.  Physical examination indicated that the chest was clear and that the Veteran had some left lateral chest wall tenderness which was quite marked.  The diagnosis was chest pain. 

A September 2000 VA medical record noted that the Veteran's chest was clear, except for rare wheezes.  In August 2001 the Veteran complained of intermittent chest pain since the 1960s; he stated that he was told that it was pleurisy.  (In another entry at that time, the Veteran stated that he had chest pain since 1963.)  He described the pain as sharp, intermittent, not associated with any activity, eating or shortness of breath.  The pain appeared to be in the left rib cage area.  Apparently the Veteran had chest pain one to two times per month on a regular basis.  Examination of the chest found no deformities.  It was nontender to palpation, breath sounds were clear to auscultation, and the heart had a regular rhythm and rate without murmur.  The Veteran indicated that he began having the episodes when he saw a man killed and his blood pressure went up and he went into shock.  The Veteran stated he had to grab his chest when he has chest pain and afterwards experienced soreness.  The diagnosis was intermittent atypical chest pain. 

The Veteran was afforded VA examinations in July 2004.  On a July 1, 2004 VA heart examination, the examiner indicated that the Veteran's claims folder was not available. The examiner stated that the Veteran went to the emergency room in March 2004 and was treated for atypical chest discomfort.  The Veteran also appeared to complain of pain to palpation (with left anterior rib pain).  During the July 1, 2004 VA examination, the Veteran did not complain of exertional chest pain.  The examiner commented that much of the Veteran's chest pain may be due to noncardiac causes.  

During a July 24, 2004 VA hypertension examination, the Veteran reported that he had chest pain apparently since 1960 or 1964.  The Veteran reported having sharp pain at least twice a month and it lasted for about 15-20 minutes.  There was no precipitating factor and it settled down in about 15-20 minutes.  The physical examination showed that the heart rate was regular in rate and rhythm.  There was marked tenderness in the costochondral region on the left side on the 2nd, 3rd, 4th and 5th ribs.  He had some tenderness on the lateral chest wall on the left side.  The examiner commented that in view of this, the Veteran's chest pain appeared to be of musculoskeletal origin mainly costochondritis and it did not appear to be pleuritic pain as reported in service in 1967.  The pain was not aggravated by coughing, sneezing or postural change as reported in service.  There was no orthopnea or friction rub on auscultation.  The examiner opined that the Veteran's chest pain appeared to be of musculoskeletal origin, was not of pleuritic nature, and was less likely than not related to the chest pain which he had during service. 

A February 2010 treatment record noted chest pain syndrome.  

On VA examination in November 2014, the examiner noted that the Veteran asserted now that his recurrent chest pains were related to gas and relieved by over the counter antacids.  The examiner stated that the pain described the Veteran over the years, including in service, is unrelated to exertion and is unlike angina.  Rather, it was a gas pain, relieved by Tums, making it more likely related to gastrointestinal etiologies than heart disease or muscle injury.  Separate and distinct from his complaints of recurrent sharp transient chest pains, the Veteran also exhibits some tenderness to palpation over the ribs consistent with costochondritis. 

At the VA examination in October 2015, the Veteran stated that he does not endorse a chest pain that responds to antacids.  Instead he believes his chest pains began when he had pleurisy and failed to resolve when the pleurisy was cured.  The Veteran noted that "I never told them the chest pain is relieved by Tums.  I just have said I took the Tums to see if it was gas and see if it would be relieved."  The Veteran explained further that he recalled the doctor who said he might have pleurisy told him that pleurisy is "gas around the lungs," and that is why he thought he would try Tums.  The VA examiner concluded that the Veteran did not have a gastrointestinal disorder manifested by chest pain:

Notwithstanding the veteran's reports of chest pain, and his attempt to obtain relief by taking antacids, there is no evidence in the available record to support a gastrointestinal disorder.  His medical record at the CTXVHCS in Temple, Texas, contains no mention in the problem list of a GI diagnosis.  His medication list contains no antacids or other gastrointestinal medication.  The subjective report of chest pain whether or not relieved by antacids is insufficient to support a diagnosis, and apparently has appeared to be less than impressive to his recent providers, who have not recommended a GI consult, and have not seen fit to order GI diagnostics.  An abdominal flatplate and a CT in 2011 were negative for GI abnormalities.  The veteran insists that his chest pain is pleuritic, exacerbated by a deep breath or a cough.  It occurs sporadically and is fleeting in duration.  His description is consistent with costochondritis more than GI disease, but palpation of the anterior chest wall produces no discreet tenderness.  No objective evidence or physical finding is elucidative and we have no diagnosis to explain his symptom.

In consideration of this evidence, the Board finds that the Veteran does not have a gastrointestinal disorder manifested by chest pains.  Although he is competent to report on his symptom of chest pain, whether this is part of a gastrointestinal disorder is a complex medical question, particularly in light of the possible relationship to a heart or lung disorder.  Here, the record does not include a diagnosed gastrointestinal disorder manifested by chest pains.  The October 2015 VA examiner's opinion squarely addressed the issue and provided a persuasive explanation for the finding.  This opinion, in conjunction with the other evidence identified above, weighs against a finding of a gastrointestinal disorder manifested by chest pains during the pendency of the claim.  In the absence of a current disability, service connection may not be granted.  See Brammer, 3 Vet. App. at 225.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a gastrointestinal disorder manifested by chest pains is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

II.  Service Connection-PTSD

To establish entitlement to disability compensation specifically for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f) (2015).  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The Veteran contends that he has PTSD that is related to his tending to a Navy lieutenant who was fatally injured by flying shrapnel during the demolition of a range firing tower at Fort Hancock, New Jersey, in late 1966 or early 1967.  The Veteran's service personnel records indicate that he served as a medical specialist at Fort Hancock from July 1966 to April 1967.  

A February 2007 e-mail message from a park historian at Fort Hancock stated that:

Yes, over the years I've heard the story about an officer, I believe a U.S. Navy Officer, who was accidently killed here in either 1966 or 1967 (I believe it was 1966) when the U.S. Army here at Fort Hancock was demolishing 2 old range finding towers (built in 1901) on the post; it was over by Battery Potter, and one at the Mortar battery, which is right across the street from the Sandy Hook Lighthouse.  The mortar battery is located behind a long concrete wall, and so was the tower.  There is an opening in the wall, and I've been told by several people who were here at the time that the officer drove his car into the opening in the wall, parked there, and got behind the hood of this car to try and take a picture of the tower when the demolition charges went off.  He was behind his car trying to take a picture over the hood of the car when the demolition charges exploded, and a fragment of the tower hit him in the head, killing him instantly.  

The Board finds this e-mail, when considered in conjunction with the Veteran's duty as a medical specialist at Fort Hancock during the period from July 1966 to April 1967, is credible supporting evidence that his claimed in-service stressor occurred.  The remaining question is whether he has a diagnosis of PTSD based on this stressor.

A VA examination in March 2009 did not find a psychiatric disorder.  A January 2013 VA examination discussed the reported stressor and diagnosed PTSD.  However, the examiner referred to the Veteran as having "war zone" experiences.  The Veteran did not serve in a war zone, thus the probative value of this opinion is limited.

A VA examination in November 2014 did not include any discussion of the relevant stressor, and the examiner indicated that the Veteran did not have PTSD under the criteria for DSM-5.  It was unclear whether PTSD would have been diagnosed had the stressor been noted.  Further, a diagnosis of PTSD under either DSM-5 or DSM-IV would be sufficient to support service connection given that the Veteran filed his claim in 2006, prior to the adoption of DSM-5.

A VA examination in November 2015 found that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-5.  However, the examination report also contained information from psychological testing that noted that DSM-IV criteria B, C, and D for PTSD were met and that "PTSD diagnosis is suggested."  The examiner did not comment on the significance of these findings and did not state whether a diagnosis of PTSD related to the in-service stressor was appropriate under DSM-IV.

As noted in the introduction, the Board obtained a March 2016 a VHA expert medical opinion (from a licensed psychologist.  After reviewing the record on appeal, including the four VA psychiatric examinations of the Veteran of record, the VHA psychologist concluded that the Veteran "does meet full diagnostic criteria for a diagnosis of PTSD using both the DSM-IVTR and DSM-5 classification systems."  She found that the Veteran's PTSD was secondary to the training/demolition accident that led to a fatal shrapnel injury and to learning of the death of two comrades while out for a motorcycle ride while they were all stationed in Greece.  The VHA psychologist further noted that there was no evidence of any preexisting mental health problem prior to the Veteran's service; that the reference to the "war zone" in the January 2013 VA examination may have been an error on the examiner's part meaning to reflect that the Veteran had exposure to treating war-related injuries while stationed in Germany; and that there did not appear from the Veteran's psychosocial history to be any other sentinel event that could better account for his reported symptoms.  

In this case, the evidence is in at least equipoise on the question of whether the Veteran has PTSD as a result of an in-service stressor.  Having resolved reasonable doubt in the Veteran's favor, the evidence is in favor of the claim, and the Board finds that there is competent evidence of a diagnosis of PTSD based on a corroborated in-service stressor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for a gastrointestinal disorder manifested by chest pain is denied.

Service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


